Title: To James Madison from James Monroe, 12 July 1785
From: Monroe, James
To: Madison, James


Dear Sir
New York July 12, 1785.
I enclose a copy of the journals so far as they are printed. They contain nothing you will find respecting the requisition nor the commercial interests of the Union. The former upon the report of a committee hath been frequently before Congress of late and as often recommitted, in which state it now lies. As the principal part of the debt which in other States forms a part of the present estimate, for the payment of whose interest the requisition is in that degree made, contracted by Qr. Masters, commissaries &c. with individuals in the liquidation whereof the commissrs. of the U S. with those of each State are now engag’d was contracted in ours by State impressments and of course consider’d and provided for as a State debt, we thought it our duty to propose “that in all cases wherein claims of individuals by payment of the principal or other satisfactory compensation have been transfer’d to the States of which they are citizens, the sd. States shall be consider’d as standing in the place of the individuals and entitled to all the benefits which wod. otherwise have belong’d to them.” Two thirds of the amt. requir’d will be necessary to discharge the interest upon the domestic debt, & this may be so modified in the collection as to admit certificates of interest in discount upon the liquidated debt. Our object therefore was to extend this facility to the State to obtain for her a discount of so much as she paid to her citizens of those debts due them by the U States, and thereby prevent the payment of double her proportion, for the discharge of similar debts within other states while she was exhausted by making it to her own citizens. To complete the facility to the States whose accts. were unliquidated, we also propos’d, “that for that reason and as each State suppos’d she had advancd her fœderal quota and requisitions upon a contrary principle, untill they shod. be liquidated, might be injurious to those with whom it shod. be the case, so far as they applied to the domestic debt that the requ[i]sitions might be so modified in their collection as that the States might pay in their quotas in either the principal or interest of such accts. as shod. be liquidated.” We presum’d the U States wod. be benefited by a State’s availing itself of this facility, as it must always be the interest of the debtor to diminish the principal in preference to the interest of a debt where the engagment is not to pay interest upon interest. Lastly we propos’d “that  dolrs. shod. be deducted out of the requisition in payment of that amt. of the advances of the State for the expedition to the Kaskaskias &ca.” These propositions were not recd. in the most favorable manner. As to the first they said “that the assumption on the part of the State & payment to its own citizens of the debts due by the U S. were voluntary acts, that such advances therefore must be consider’d as State-advances and to be taken into consideration upon the final liquidation of State accts. when the advances of all the States and their respective quotas were ascertain’d and apportion’d. That these advances also were in discharge of specific requisitions to which the State had given its assent in a motion by her delegates when the detachment of Wayne was marching southwds.” We answer’d that the failure in specific requisitions (and we would grant we had absolutely fail’d which however was not the case) was like failures in all other requisitions, that if we paid less in that than other States we had exceeded in equal degree in other instances, that these payments or failures under requisitions stood on the same ground & were to be settled on the same principles: that the resolution respecting Wayne was confin’d only to the troops under his command and untill he shod. reach the Marquis of Fayatte, or if extended to all the regular troops then in the State or during the campaign it had no connection with the Militia and State impressments for militia & regular troops; or if extended to the whole in either instance and untill the payment of the whole requisition, for the extra-advance there shod. be some consideration. In opposition to the 2d. proposition it was urg’d “that here is the estimate of the publick debt for the payment of whose interest a requisition is to be made; how can the interest be paid upon the estimate when the money necessary for it is to be applied to the discharge of the principal in some of the States.” Upon the 3d. proposition we had previously taken the sense of Congress but we thought proper to bring it again to their view that we might know what they intended doing in it. They were all three committed after several days debate & the opinion of the committee being agnst them after a few days obtaind a discharge. The report of the requisition will probably be brought in to day. All the States eastwd. of Pensyla. inclusive are interested in keeping up the present estimate and regulating the collection of the sums call’d for so as to pay the interest of it and of it alone. In vain it is argued that it is not founded on the true state of the domestic debt and therefore improper & oppressive. That untill the liquidation takes place it shod. be accomodated as much as possible to the convenience of the States. That it cannot be expected whilst some of the States fail altogether & present at the same time an assylum to those who fly from the duties of govt. that others will continue to harrass their citizens in making payments. I intended saying something upon the commercl. subject but have not time. Don Diego de Gardoqui hath arriv’d & been presented to Congress. He presented a letter of credence from the King & has full powers to treat upon the subject of the disputed boundary &ca yet he is stil’d Encargado de negotios, in consequence of the character of our mnstr. at Madrid. We take his stile from his letter of credence & call him Encargado de negotios—He is a polite & sensible man. I have inquir’d into the report of the commissrs. of Georgia to treat with those of Spn. & find it hath arose from the application of a vain old man to the Georgia Legislature who recd. for answer “they wod. attend to it in good time” returning home under an impression his affrs. were in a good way & gave those he conferr’d with reason to believe he was authoriz’d to treat. This the Delegates of that State suppose to be the case. Yr. several letters to Mr. Jefferson I have regularly fo[r]warded in the packets as I have recd them. I am dear Sir very respectfully yr. fnd. & servt.
Jas: Monroe
P. S. What say you to a trip to the Indian Treaty to be held on the Ohio—sometime in August or Sepr. I have thoughts of it & shod. be happy in your company. We might meet somewhere on the way—or perhaps you have thoughts of a trip this way—packets sail every week eastwd. to R. Islan[d] & Boston—a stage is also establish’d to lake George & the communication over lake Champlain to Montreal and Quebec easy & expeditious. Agreeable company may be found either way.
